


Exhibit 10.42


SECOND AMENDMENT TO RESTRUCTURING AGREEMENT
THIS SECOND AMENDMENT TO RESTRUCTURING AGREEMENT (this “Agreement”) is entered
into effective as of December 20, 2013 by and among U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE, AS SUCCESSOR IN INTEREST TO BANK OF AMERICA, NATIONAL
ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE CITIGROUP COMMERCIAL
MORTGAGE TRUST 2007-FL3 COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2007-FL3 (“Lender”), FMT SCOTTSDALE OWNER, LLC, a Delaware limited liability
company (“Borrower”), WALTON/SHR FPH, LLC, a Delaware limited liability company
(“Operating Lessee”) and WALTON STREET REAL ESTATE FUND VI, L.P., a Delaware
limited partnership, WALTON STREET REAL ESTATE FUND VI-Q, L.P., a Delaware
limited partnership, WALTON STREET REAL ESTATE FUND VI-E, L.P., a Delaware
limited partnership, WALTON STREET REAL ESTATE INVESTORS VI, L.P., a Delaware
limited partnership, WALTON STREET REAL ESTATE PARTNERS VI, L.P., a Delaware
limited partnership, WALTON STREET REAL ESTATE PARTNERS VI-NGE, L.P., a Delaware
limited partnership, and WSC CAPITAL HOLDINGS VI, L.P., a Delaware limited
partnership (individually and collectively, the “Guarantor”). Borrower,
Operating Lessee and Guarantor are sometimes collectively referred to herein as
“Borrower Parties.” Borrower Parties and Lender are sometime collectively
referred to herein as the “Parties.”
RECITALS
The following recitals are a material part of this Agreement:
A.    On June 9, 2011, Lender, SHR Scottsdale, L.L.C., a Delaware limited
liability company (“Prior Borrower”), DTRS Scottsdale, L.L.C., a Delaware
limited liability company (“Prior Operating Lessee”) and Strategic Hotel
Funding, L.L.C., a Delaware limited liability company (“Prior Guarantor”)
entered into that certain Restructuring Agreement (the “Original Restructuring
Agreement”) with respect to that certain loan in the original principal amount
of $140,000,000.00 (the “Loan”) made for the financing of certain property
located in Maricopa County, Arizona, as more particularly described in the
Original Restructuring Agreement (the “Property”).
B.    The Loan was made pursuant to that certain Loan and Security Agreement
dated September 1, 2006, as amended by that certain Amendment to Loan and
Security Agreement dated May 9, 2007 (as amended, the “Loan Agreement”), and is
evidenced and/or secured by, among other documents and instruments (i) that
certain Note dated September 1, 2006, as amended by that certain Amendment to
Promissory Note dated May 9, 2007, in the original principal amount of
$140,000,000.00 (as amended, the “Note”), (ii) that certain Fee and Leasehold
Deed of Trust, Security Agreement, Financing Statement, Fixture Filing and
Assignment of Leases, Rents, Hotel Revenue and Security Deposits dated September
1, 2006, recorded in the real estate records of Maricopa County, Arizona as
Document No. 2006-1183787 (as amended, the “Security




--------------------------------------------------------------------------------




Instrument”) encumbering the Property, (iii) that certain Assignment of Leases,
Rents, Hotel Revenues and Security Deposits dated September 1, 2006, recorded in
the real estate records of Maricopa County, Arizona as Document No.
2006-1183788, (as amended, the “Assignment of Leases”); (iv) that certain
Guaranty of Recourse Obligations dated September 1, 2006 (as amended, the “Prior
Recourse Guaranty”), and (v) that certain Environmental Indemnity dated
September 1, 2006 (as amended, the “Prior EIA”, and collectively with the Prior
Recourse Guaranty, the “Prior Guaranties”).
C.    The Loan Agreement, the Note, the Security Instrument, the Assignment of
Leases, the Prior Guaranties, and all other documents originally evidencing,
securing or executed in connection with the Loan, all as amended by that certain
Omnibus Amendment to Loan Documents dated May 9, 2007, are sometimes referred to
in this Agreement collectively as the “Original Loan Documents.”
D.    Pursuant to that certain Assumption Agreement dated June 9, 2011 (the
“Assumption Agreement”) between Lender, Prior Borrower, Prior Operating Lessee,
Prior Guarantor, Borrower, Operating Lessee and Guarantor, Borrower and
Guarantor assumed all of the obligations of Prior Borrower and Prior Guarantor,
respectively, with respect to the Loan and under the Loan Documents (as
hereinafter defined), and Guarantor executed and delivered to Lender (i) that
certain Guaranty of Recourse Obligations dated June 9, 2011 (the “Guaranty”),
and (ii) that certain Environmental Indemnity dated June 9, 2011 (the “EIA” and
collectively with the New Guaranty, the “Guaranties”).
E.    As of December 17, 2012, Lender, Borrower, Operating Lessee and Guarantor
entered into that certain First Amendment to Restructuring Agreement (the “First
Amendment of Restructuring Agreement”; the Original Restructuring Agreement, as
amended by the First Amendment of Restructuring Agreement, is sometimes referred
to herein as the “Restructuring Agreement”).
F.    The Original Loan Documents, as amended and supplemented by the
Restructuring Agreement, the Assumption Agreement, the Guaranties, and all other
documents executed in connection therewith are sometimes referred to in this
Agreement collectively as the “Loan Documents.” All capitalized terms used in
this Agreement that are not otherwise defined herein shall have the meanings
ascribed to them in the Restructuring Agreement, as in effect on the date of
this Agreement.
G.    As of the date of this Agreement, (i) Borrower has delivered to Lender
$2,390,798.36 for deposit into the Excess Cash Reserve Account, (ii) Lender has
deposited such funds in the Excess Cash Reserve Account, and (iii) after such
deposit, the balance of the Excess Cash Reserve Funds held in the Excess Cash
Reserve Account is $18,400,000.00, prior to giving effect to the partial
repayment of principal contemplated under this Agreement.
H.    As of the date of this Agreement, the outstanding Principal Amount of the
Loan is $133,000,000.00, prior to giving effect to the partial repayment of
principal contemplated under this Agreement (such Principal Amount, together
with all interest accrued thereon pursuant to the

2



--------------------------------------------------------------------------------




Loan Documents and all other amounts that may be or become payable under the
Loan Documents are referred to in this Agreement collectively as the
“Indebtedness”).
I.    In connection with Borrower’s exercise of the Fifth Extension Option,
Borrower has requested that Lender disburse from the Excess Cash Reserve Account
funds in an amount equal to $16,000,000.00, and apply such funds to the reduce
the Principal Amount.
J.    On or before the date of this Agreement, except as otherwise noted, (i)
Lender shall have received payment of sufficient funds to pay (A) the Costs and
Expenses (as hereinafter defined), and (B) in accordance with the terms of this
Agreement, the $877,500.00 processing fee payable to Lender under Section
5(c)(viii) of the Note in connection with the Fifth Extension Option (the “2013
Processing Fee”); (ii) Borrower shall have delivered to Lender an Interest Rate
Cap Agreement with an Acceptable Counterparty, with a term through the Fifth
Extended Maturity Date, a notional amount of $117,000,000.00 and a strike rate
equal to the LIBOR Cap Strike Rate, and otherwise upon terms and conditions
acceptable to Lender, in its sole discretion (the “2013 Rate Cap”), together
with (A) a Collateral Assignment of Interest Rate Cap Agreement executed by
Borrower, (B) an acknowledgement and consent to such collateral assignment
executed by the Acceptable Counterparty, and (C) promptly upon receipt, a
Counterparty Opinion; and (iii) Borrower shall have satisfied each of the other
Fifth Extension Conditions.
K.    On or before the date of this Agreement, Borrower has delivered to Lender,
and requested that Lender approve: (i) the preliminary project budget for
certain capital improvements to the casitas at the Property (the “Casita
Renovation Project”) attached hereto as Exhibit A (the “Casita Renovation
Budget”), and (ii) the timeline for completion of the Casita Renovation Project
attached hereto as Exhibit B (the “Casita Renovation Schedule”).
L.    Borrower has exercised its Fifth Extension Option and the Parties desire
to memorialize such extension of Maturity Date and approval of the Casita
Renovation Project, subject to the terms and conditions of this Agreement.
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties hereto, intending to be legally bound, do hereby agree as follows:
1.    Extension of Maturity Date; Application of Excess Cash Flow.
(a)    Lender and Borrower hereby extend the Fourth Extended Maturity Date to
the Fifth Extended Maturity Date (i.e., April 9, 2015). All references in the
Note, the Loan Agreement and the other Loan Documents to the “Maturity Date”
shall be deemed references to April 9, 2015 or such other date on which the
final payment of the Principal Amount under the Note becomes due and payable as
provided in the Note or as provided in the Loan Agreement, whether at such
stated maturity date, by declaration of acceleration, or otherwise. Borrower
acknowledges and agrees that it has no further option to extend the Maturity
Date and any such options are hereby irrevocably waived.

3



--------------------------------------------------------------------------------




(b)    On the date of this Agreement, Borrower shall pay to Lender one-half of
the 2013 Processing Fee (i.e., $438,750.00) in immediately available U.S. funds
by wire transfer. Borrower has requested, and Lender has agreed, that the
remainder of the 2013 Processing Fee (i.e., the remaining $438,750.00) will be
satisfied by Lender disbursing to itself $438,750.00 from the Excess Cash
Reserve Account. Notwithstanding the terms of Section 3.1.5(a)(viii) of the Loan
Agreement, during the Fifth Extension Term, Excess Cash shall be transferred as
follows: (i) first, all Excess Cash Flow shall be transferred to the Excess Cash
Reserve Sub-Account until $438,750.00 of Excess Cash Flow has been deposited
into the Excess Cash Reserve Sub-Account during the Fifth Extension Term (in
order to replenish the Excess Cash Reserve Account for the portion of the 2013
Processing Fee paid with funds from the Excess Cash Reserve Account), and (ii)
thereafter, (A) fifty percent (50%) of the Excess Cash Flow shall be transferred
to the Excess Cash Reserve Sub-Account, and (B) fifty percent (50%) of the
Excess Cash Flow shall be transferred to the Borrower’s Account (or to a
third-party account as directed by Borrower), free of any Lien or continuing
security interest.
2.    Application of Excess Cash Reserve Funds. In accordance with Lender’s
rights under Section 5(c)(vii) of the Note, Lender has elected to require that
only $16,000,000.00 of the funds in the Excess Cash Reserve Account (the
“Required Extension Paydown”) be disbursed and applied to reduce the outstanding
Principal Amount in connection with Borrower’s exercise of the Fifth Extension
Option, and the remaining balance of the Excess Cash Reserve Funds in excess of
the Required Extension Paydown (the “Remaining ECR Funds”) will continue to be
held in the Excess Cash Reserve Account during the Fifth Extension Term in
accordance with Section 16.7 of the Loan Agreement, subject to the terms of this
Agreement. Accordingly, following application of the Required Extension Paydown
to the unpaid Principal Amount, the unpaid Principal Amount will be reduced to
$117,000,000.00.
3.    Casita Renovation Project. Subject to the terms of this Agreement, Lender
hereby approves the Casita Renovation Project as a Strategic Improvement Project
(as defined in the First Amendment of Restructuring Agreement). Borrower shall
cause the Casita Renovation Project to be completed in accordance with (i) the
Casita Renovation Budget, which constitutes a Project Budget (as defined in the
First Amendment of Restructuring Agreement), (ii) the Casita Renovation
Schedule, which constitutes a Project Schedule (as defined in the First
Amendment of Restructuring Agreement), and (iii) such plans, specifications and
other information as Lender may require, in its sole and absolute discretion,
with respect to the Casita Renovation Project (collectively the “Casita
Improvement Plans”), and Borrower must obtain Lender’s approval in writing of
all such Casita Improvement Plans. Borrower acknowledges that Lender’s approval
of the Casita Improvement Plans shall be in Lender’s sole and absolute
discretion.
4.    Excess Cash Reserve Account: Casita Renovation Project.
(a)    In connection with the Casita Renovation Project, Borrower has requested
that Lender make up to $2,400,000.00 of the Remaining ECR Funds (the “Casita ECR
Funds”) available for disbursement for completion of the Casita Renovation
Project, and, subject to Borrower’s compliance with the terms and conditions of
Section 16.7(b) of the Loan Agreement with respect to each and every
disbursement sought by Borrower with respect to the Casita

4



--------------------------------------------------------------------------------




Renovation Project (excluding the stated $4,300,000.00 aggregate limit on costs
and expenses for Strategic Improvement Projects), Lender has agreed to make the
Casita ECR Funds available to Borrower for completion of the Casita Renovation
Project in accordance with the Casita Renovation Budget, the Casita Renovation
Schedule and the Casita Improvement Plans. Borrower acknowledges and agrees
that, except for the Casita ECR Funds, Lender is under no obligation to disburse
any funds to Borrower with respect to the Casita Renovation Project whether from
the Excess Cash Reserve Account, any other reserve or escrow held by Lender, or
otherwise. Notwithstanding the foregoing, if an Event of Default exists, in
addition to all other rights and remedies Lender may have under the Loan
Documents, at law or in equity, Lender may, at its option, apply funds in the
Excess Cash Reserve Account to Borrower’s obligations under the Loan Documents
in such amount, order and priority as Lender may elect, in its sole discretion.
(b)    On June 30, 2014, Borrower shall deposit into the Excess Cash Reserve
Account funds sufficient to cause the then-current balance of the Excess Cash
Reserve Account to be the greater of (i) $2,400,000.00, or (ii) an amount equal
to 110% of the remaining costs to complete the Casita Renovation Project, as
determined by Lender, in its discretion, using the then-current Casita
Renovation Budget.
5.    Extension Interest Rate Cap Agreement. For purposes of the 2013 Rate Cap
only, as a one-time accommodation to Borrower, Lender has agreed that a bank or
other financial institution which has a long-term unsecured debt or counterparty
rating of “A+” or higher by S&P and “A1” or higher by Moody’s, will be deemed an
Acceptable Counterparty.
6.    Recitals; Status and Effect of Loan Documents. Each Borrower Party
acknowledges, confirms, and agrees as to itself only and to the extent
applicable to such Borrower Party, that the matters as to Borrower, Operating
Lessee and Guarantor stated in the Recitals set forth above are true and
accurate in all respects, are a material part of this Agreement, are hereby
incorporated by reference, and may be relied upon for all purposes by the
parties and that as of the date hereof, and each Borrower Party represents and
warrants as to itself only and to the extent applicable to such Borrower Party,
as follows:
(a)    The Loan Documents have been duly authorized, executed, and delivered to
Lender, remain in full force and effect as originally written or as modified
herein or as previously modified by mutual written agreement of the parties, and
are valid, binding and enforceable against each Borrower Party, to the extent
applicable to such Borrower Party, in accordance with their respective terms,
subject only to applicable bankruptcy, insolvency and similar laws affecting
rights of creditors generally, and subject as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
(b)    All liens and security interests created in favor of Lender under the
Loan Documents have been validly created and duly perfected as encumbrances upon
all property and collateral of Borrower in first or other priority expressly
represented by the Borrower or other Person in the Loan Documents.
(c)    All indebtedness created under the Loan Documents is, as of the date
hereof, validly and unconditionally owing in full to Lender, in accordance with
the terms thereof, as modified

5



--------------------------------------------------------------------------------




hereby, without any defense or offset whatsoever, and Borrower Parties have no
defenses, claims, counterclaims, or other rights that could be asserted to
impair, delay, or adversely affect Lender’s receipt of full payment and
performance of all obligations owed to Lender by Borrower Parties with respect
to the Loan.
7.    Warranties and Representations. Borrower Parties warrant and represent to
Lender that:
(a)    Each Borrower Party is duly organized, validly existing, and in good
standing under the laws of its state of organization and is duly qualified as a
foreign entity and is currently in good standing in each state in which such
qualification is required for the conduct of its business as it is currently
being conducted (including, as applicable, the state where the Property is
located).
(b)    Each Borrower Party has full authority and due capacity to execute,
deliver, and perform this Agreement and all documents, instruments and
agreements executed in connection herewith to which it is a party. Such
execution, delivery, and performance has been duly authorized as required under
such Borrower Party’s organizational documents (if any) or under applicable law,
and the individuals and entities executing this Agreement on such Borrower
Party’s behalf have been duly authorized and empowered to bind such Borrower
Party by such execution.
(c)    This Agreement has been duly executed and delivered to Lender by each
Borrower Party and is valid, binding, and enforceable against each of them in
accordance with its terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
(d)    Neither the execution and delivery of this Agreement nor the performance
of its terms and compliance with its conditions will conflict with or result in
a breach of any of the terms, conditions or provisions of or constitute a
violation or default under any organizational document of such Borrower Party or
any contract, agreement, or to the knowledge of each Borrower Party, applicable
law, regulation, judgment, writ, order or decree to which such Borrower Party or
the Property is subject.
(e)    All documents and information furnished by any Borrower Party to Lender
with respect to the Loan in connection with this Agreement are complete and
accurate in all material respects, and none contains any misrepresentation or
misstatement of a material fact or omits to state a material fact.
(f)    No Event of Default has occurred and is continuing under any Loan
Document.
(g)    As of the Fourth Extended Maturity Date, the Property has a DSCR of
1.25:1.00 or higher.

6



--------------------------------------------------------------------------------




(h)    The Renovation Project has been completed and Borrower has received from
the applicable Governmental Authorities all certificates of occupancy necessary
for the occupancy and operation of the completed improvements.
(i)    Borrower is not entitled to any further disbursement of funds from the
CAPEX Reserve Account.
8.    Ratification of Guarantor Obligations. Guarantor hereby (i) ratifies the
Guaranties and confirms that the Guaranties and all waivers, covenants and
agreements therein remain in full force and effect for the benefit of Lender,
(ii) reaffirms its continuing liability for payment and/or performance of all
obligations owed to Lender under the Guaranties, without any defense or offset
whatsoever, to the same extent as if the Guarantor had executed and delivered
each Guaranty to Lender again on the date of this Agreement, and (iii) confirms
that the Guaranties have not been modified or amended and that Guarantor’s
liabilities under the Guaranties have not been limited, impaired or affected in
any manner by this Agreement or any existing or previous event, fact or
circumstance. Guarantor further acknowledges and agrees that Lender has and
shall continue to have the right, but shall not be obligated, to further modify
any or all of the terms of the Loan, the Restructuring Agreement or the Loan
Documents, extend the maturity of the Loan, obtain or release collateral or
security for the Loan, pursue or forbear in the pursuit of remedies, and take
any or all other actions Lender is authorized to take under the respective
Guaranties, this Agreement or any other Loan Document without giving notice to,
obtaining any consent, approval or agreement from, or obtaining execution of any
document by Guarantor.
9.    Modifications to Restructuring Agreement and Loan Documents. The parties
agree that the Restructuring Agreement and Loan Documents are hereby modified in
all respects necessary to give effect to the provisions of this Agreement, and
only in such respects, and the provisions of this Agreement shall control over
any contrary or inconsistent provisions of the Restructuring Agreement or any
other Loan Document. In all other respects the Restructuring Agreement and all
Loan Documents shall remain in full force and effect and unmodified. All of
Lender’s liens, security interests, priorities, rights, and remedies under the
Loan Documents shall continue in full force and effect as security for the Loan
following the modification thereof by this Agreement. All references in any Loan
Document to any other Loan Document shall hereafter be construed to refer to
such other Loan Document as modified by this Agreement. For all purposes of all
Loan Documents, this Agreement shall be included within the definition of the
term “Loan Documents.”
10.    Releases and Indemnifications. The Borrower Parties and their respective
past, present and future partners, shareholders, members, managers, officers,
directors, employees, agents, attorneys, representatives, successors, assigns,
subsidiaries, affiliates, parents, direct and indirect equity holders, owners,
and predecessors in interest and all persons or entities claiming by, through,
or under any of them (and their respective successors and assigns the “Borrower
Releasing Parties”) hereby:
(a)    acknowledge, agree and affirm that, as of the date hereof, none of them
possesses any claims, defenses, offsets, rights of recoupment or counterclaims
of any kind or nature against or with respect to the enforcement or
administration of the Loan or the Loan Documents

7



--------------------------------------------------------------------------------




(including any aspect of the origination, administration or enforcement thereof)
or any knowledge of any facts or circumstances that might give rise to or be the
basis of any such claims, defenses, offsets, rights of recoupment or
counterclaims;
(b)    remise, release, acquit and forever discharge (i) each Lender, and its
predecessors in interest, affiliates, subsidiaries, participants or assigns, and
all of their respective past, present, and future shareholders, members,
directors, managers, officers, employees, attorneys, advisers, consultants,
servicers, representatives or agents and (ii) Original Lender and its
affiliates, subsidiaries, participants or assigns, and all of their respective
past, present, and future shareholders, members, directors, managers, officers,
employees, attorneys, advisers, consultants, servicers, representatives or
agents (collectively, the “Lender Released Parties”) from any and all manner of
debts, accounts, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, claims, demands and causes of action of
any nature whatsoever, whether at law or in equity, whether known or unknown,
that any of Borrower Releasing Parties now have or may hereafter have by reason
of any act, omission, matter, cause or thing which has occurred or happened
during the period from the beginning of the world to and including the date this
Agreement is executed and delivered by all parties hereto, solely with respect
to matters arising out of or relating to the Loan and the Loan Documents,
including the origination, funding, servicing or administration thereof and any
other agreement or transaction between any of the Borrower Releasing Parties and
any of the Lender Released Parties concerning the Loan, except as such may have
been caused by the gross negligence or willful misconduct of one or more Lender
Released Parties (all of the foregoing released claims are sometimes referred to
as the “Borrower Party Released Claims”), provided, however, that nothing herein
shall be deemed to release Lender from any of its obligations under this
Agreement;
(c)    acknowledge that, subsequent to the execution of this Agreement, they may
discover Borrower Party Released Claims that are now unknown to or unanticipated
by them, including unknown or unanticipated Borrower Party Released Claims that
arise from, are based upon, or relate to one or more of the statements (in the
recitals or other provisions of this Agreement) concerning the subject matter of
this Agreement that the parties have agreed upon or acknowledged as accurate
herein, the existence of which Borrower Party Released Claims, if known to a
Borrower Party at the execution of this Agreement, may have materially affected
its decision to execute this Agreement. Borrower Parties acknowledge that they
are assuming the risk that such unknown or unanticipated Borrower Party Released
Claims exist, and agree that the releases granted by Borrower Parties and the
agreements concerning indemnification of the Lender Released Parties made by
Borrower Parties in this Agreement shall apply to and are effective with respect
to all such Borrower Party Released Claims. Borrower Parties expressly waive the
benefits of any state, federal, or other law providing that a general release
does not extend to claims that a releasing party does not know or suspect to
exist in its favor when the releasing party executes the release, and that if
known by the releasing party must or may have materially affected the releasing
party’s settlement with the released party;
(d)    agree, jointly and severally, to indemnify and save harmless the Lender
Released Parties from and against all liability, loss, cost, expense, or damage,
including reasonable attorneys’ and other professional fees and litigation
expenses, suffered or incurred by any Lender

8



--------------------------------------------------------------------------------




Released Party with respect to the assertion by any Borrower Releasing Parties
after the date of this Agreement against a Lender Released Party of any Borrower
Party Released Claim;
(e)    acknowledge that Lender is specifically relying upon the Borrower
Parties’ acknowledgments and agreements in this Section 10 in executing this
Agreement, and that in the absence of such agreements Lender would be unwilling
to agree to the advances provided for in this Agreement; and
(f)    agree that all releases and discharges by any of the Borrower Releasing
Parties in this Agreement shall have the same effect as if each released or
discharged matter had been the subject of a legal proceeding, adjudicated to
final judgment from which no appeal could be taken and therein dismissed with
prejudice.
11.    Waiver of Automatic Stay; Supplemental Stay. The Borrower Parties
unconditionally and irrevocably acknowledge and agree that:
(a)    if any bankruptcy proceeding is commenced by or against any Borrower
Party, Borrower is a “single asset real estate entity” and “cause” for
termination of the automatic stay exists and Lender shall be entitled, subject
to the approval of a court of competent jurisdiction, to the immediate entry of
an order granting Lender relief from the automatic stay imposed by Section 362
of the United States Bankruptcy Code (the “Bankruptcy Code”). Borrower Parties
consent to the entry of such order and Borrower Parties agree that in no event
will they object to or oppose Lender’s motion seeking relief from the automatic
stay. Borrower Parties further agree that upon Lender’s request from time to
time they shall execute and file all documents and take all other actions Lender
may deem necessary or appropriate to enable Lender to obtain stay relief and
exercise all of its rights and remedies for collection and enforcement of the
Loan.
(b)    Borrower Parties shall not seek or request any other party to seek a
supplemental stay or any other relief, whether injunctive or otherwise, under
Section 105 or any other provision of the Bankruptcy Code, to stay, interdict,
condition, reduce or inhibit the ability of Lender to enforce any rights it has,
under the Loan Documents or otherwise, against any Borrower Party or against the
Property.
(c)    Lender, as a material inducement to enter into this Agreement, has
specifically bargained for the concessions set forth in this Section 11 and that
this Agreement may be deemed conclusive evidence as to such negotiated ongoing
intention of the Parties and that it is intended to be the primary element in
determining if cause exists for granting such concessions.
12.    Additional Documents; Further Assurances. Each party to this Agreement
shall at any time, and from time to time, upon the written request of any other
party to this Agreement, sign and deliver such further documents and do such
further acts and things as the other party may reasonably request to effect the
purposes of this Agreement.
13.    Time is of the Essence. Time is of the essence with respect to all
agreements and obligations of the parties to this Agreement contained herein.

9



--------------------------------------------------------------------------------




14.    Entire Agreement; Written Modifications Only. This Agreement, the
exhibits attached hereto, and the Loan Documents constitute the sole and entire
agreement between the parties with respect to the subject matter hereof, and
there are no other covenants, promises, agreements or understandings regarding
the same. This Agreement, including the provisions of this Section 14, may not
be modified except by written amendment to this Agreement signed by the parties
affected by the same.
15.    Severability. If any one or more of the provisions of this Agreement are
deemed unenforceable, the remainder of this Agreement shall, at the sole option
of Lender, remain enforceable in accordance with its original terms to the
fullest extent possible.
16.    Successors and Assigns. This Agreement shall be binding on and shall
inure to the benefit of each party’s permitted successors and assigns.
17.    Counterparts. This Agreement may be executed in more than one
counterpart, each of which shall be deemed an original and all of which together
shall constitute one and the same document, binding upon all the parties hereto
notwithstanding that all such parties are not signatories to the same
counterpart. This Agreement shall become effective when all parties hereto have
executed a counterpart hereof. A signature of a party by facsimile or other
electronic transmission shall be deemed to constitute an original and fully
effective signature of such party.
18.    Governing Law; Jurisdiction. The provisions of Section 19.3 of the Loan
Agreement are incorporated herein by reference.
19.    Costs and Expenses. Without limiting any other provision of this
Agreement or any other Loan Document relating to payment of expenses, Borrower
shall pay or reimburse Lender on the date of this Agreement and, thereafter,
promptly after written demand, all fees, costs and expenses actually incurred by
Lender and its loan servicers, attorneys, Rating Agencies, advisors and
consultants in connection with this Agreement, including, without limitation,
recording fees, title insurance premiums and other title charges (collectively
the “Costs and Expenses”).
[Remainder of Page Intentionally Left Blank]
 



10



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Restructuring Agreement to be duly executed by their duly authorized
representatives, all as of the day and year first above written.
BORROWER:
FMT SCOTTSDALE OWNER, LLC, a Delaware limited liability company





By:__/s/ Jonathan P. Stanner________________
Name: Jonathan P. Stanner
Title: Vice President, Capital Markets & Treasurer




GUARANTOR:
WALTON STREET REAL ESTATE FUND VI, L.P., a Delaware limited partnership

    
By:
Walton Street Managers VI, L.P., its general partner



By:
WSC Managers VI, Inc., its general partner

    


By: /s/ Justin Leonard    
Name: Justin Leonard    
Title: _Vice President___________ __




WALTON STREET REAL ESTATE FUND VI-Q, L.P., a Delaware limited partnership
    
By:
Walton Street Managers VI, L.P., its general partner



By:
WSC Managers VI, Inc., its general partner

    


By: /s/ Justin Leonard    
Name: /s/ Justin Leonard    
Title: Vice President_______________










--------------------------------------------------------------------------------




[SIGNATURES CONTINUE ON FOLLOWING PAGES]






--------------------------------------------------------------------------------




WALTON STREET REAL ESTATE FUND VI-E, L.P., a Delaware limited partnership
    
By:
Walton Street Managers VI, L.P., its general partner



By:
WSC Managers VI, Inc., its general partner

    


By: /s/ Justin Leonard    
Name: Justin Leonard    
Title: Vice President______________


WALTON STREET REAL ESTATE INVESTORS VI, L.P., a Delaware limited partnership
    
By:
Walton Street Managers VI, L.P., its general partner



By:
WSC Managers VI, Inc., its general partner

    


By: /s/ Justin Leonard    
Name: Justin Leonard    
Title: Vice President______________


WALTON STREET REAL ESTATE PARTNERS VI, L.P., a Delaware limited partnership
    
By:
Walton Street Managers VI, L.P., its general partner



By:
WSC Managers VI, Inc., its general partner

    


By: /s/ Justin Leonard    
Name: Justin Leonard    
Title: Vice President______________


[SIGNATURES CONTINUE ON FOLLOWING PAGES]








--------------------------------------------------------------------------------






WALTON STREET REAL ESTATE PARTNERS VI-NGE, L.P., a Delaware limited partnership
    
By:
Walton Street Managers VI, L.P., its general partner



By:
WSC Managers VI, Inc., its general partner

    


By: /s/ Justin Leonard    
Name: Justin Leonard    
Title: Vice President


WSC CAPITAL HOLDINGS VI, L.P., a Delaware limited partnership
    
By:
Walton Street Managers VI, L.P., its general partner



By:
WSC Managers VI, Inc., its general partner

    


By: /s/ Justin Leonard    
Name: Justin Leonard    
Title: Vice President




OPERATING LESSEE:
WALTON/SHR FPH, LLC, a Delaware limited liability company





By: /s/ Jonathan P. Stanner
Name: Jonathan P. Stanner
Title: Vice President, Capital Markets & Treasurer








[SIGNATURES CONTINUE ON FOLLOWING PAGE]








--------------------------------------------------------------------------------




LENDER:
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, AS SUCCESSOR IN INTEREST TO BANK OF
AMERICA, NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE
CITIGROUP COMMERCIAL MORTGAGE TRUST 2007-FL3 COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-FL3

By:
KeyBank National Association (successor by merger to KeyCorp Real Estate Capital
Markets, Inc.), as Master Servicer



By: /s/ C. Meade Hubby
Name: C. Meade Hubby
Title: Vice President








--------------------------------------------------------------------------------




EXHIBIT A
CASITA RENOVATION BUDGET
[attached]






--------------------------------------------------------------------------------




EXHIBIT B
CASITA RENOVATION SCHEDULE
[attached]






